ORIGINAL                                                             05/12/2022


               IN THE SUPREME COURT OF THE STATE OF MONTANA                   IF h      r
                                                                                            Case Number: PR 07-0011


                                        PR 07-0011
                                                                               MAY 12 2022
                                                                             Bowen Greenwood
                                                                           Clerk of Supreme Court
                                                                              State of Mont ana



 IN THE MATTER OF CALLING A RETIRED                                 ORDER
 DISTRICT JUDGE TO ACTIVE SERVICE




       The Honorable Deborah Kim Christopher, Judge of the District Court for the
Twentieth Judicial District of the State of Montana, has requested the assistance of retired
District Judge Karen Townsend to assume jurisdiction of the Department 2 Calendar in
Sanders County on May 17 and June 7, 2022, and in Lake County on May 18, May 19,
May 23, May 26, June 2, June 9, and June 13, 2022.
       Judge Townsend has retired under the provisions of the Montana Judges'
Retirement System and, being subject to call for duty pursuant to § 19-5-103(a) and (b),
MCA, has advised that she is agreeable to assisting the Twentieth Judicial District Court
with the above-listed matters.
       IT IS HEREBY ORDERED:
       1. The Honorable Karen Townsend, retired District Judge, is hereby called to active
service in the District Court of the Twentieth Judicial District of the State of Montana, to
assume jurisdiction of and preside over the Department 2 Calendar in Sanders County on
May 17 and June 7, 2022, and in Lake County on May 18, May 19, May 23, May 26,
June 2, June 9, and June 13, 2022, and is hereby authorized to proceed with any and all
necessary hearings, opinions, and orders, including final resolution of said matters.
       2. For all active service, Judge Townsend shall be paid the salary compensation to
which she is entitled by § 19-5-103(2)(b), MCA, and actual expenses, if any, shall be
reimbursed.
      3. A copy of this Order shall be filed with the Clerks of Court of Sanders County
and Lake County, with the request that this Order be publicly posted for all counsel of
record in all cases scheduled for Department 2 on the above-listed dates.
      4. A copy of this Order shall also be furnished to the Honorable Deborah Kim
Christopher, the Honorable Karen Townsend, and to Cathy Pennie, Office of the Supreme
Court Administrator.
      This Order is entered by the Chief Justice pursuant to Article VII, Section 6(3) of
the 1972 Montana Constitution, and statutes enacted in conformity therewith and in
implementation thereof. Ni A--
       DATED this 1 -2...- 71- y of May, 2022.



                                                              Chief Justice




                                                 2